department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date legend org - organization name xx - date address - address org address certified mail dear taxpayer_identification_number person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated november 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective may 20xx the revocation of your exempt status was made for the following reason s you are not engaged primarily in activities which accomplish charitable educational or any other exempt purposes as required by sec_1_501_c_3_-1 your activities more than insubstantially furthered non-exempt purposes and your income inured to the benefit of private shareholders and individuals in addition you operated for the benefit of private rather than public interests as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 after may 20xx you are required to file income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the tax_year ended december 20xx december 20xx and for all tax years thereafter in accordance with the instructions of the return pursuant to sec_509 of the code your private_foundation_status continues unless your status as such is terminated under sec_507 of the code therefore in addition to filing form_1041 you are required to continue filing form_990-pf and you are still subject_to excise_taxes under chapter of the code until such time as you terminate your private_foundation_status under sec_507 of the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosure publication internal_revenue_service org address date department of the treasury internal_revenue_service te_ge exemption organizations examination commerce street mc dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code the code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx 20xx legend org - organization name city fdn-1 fdn-2 - co-1 through co-83 - fdn through companies ra-1 ra-2 ra-3 ra-4- agent - agent ra website -- website address -- address state - state motto - motto ein - ein xx - date city - whether org foundation qualifies for exemption under sec_501 of the internal_revenue_code facts charitable_trust fdn-1 and fdn-2 created the org a charitable_trust on may 20xx the trust document provides the following the founder fdn-1 hereby transfers property to the trustees and the trustees hereby declare and agree that they have received this day from fdn-1 as donors the sum of dollar_figure dollar_figure and that they will hold and manage the same and any additions to it in trust as follows article the name of this trust shall be the org article il the org is created exclusively for charitable religious scientific literary and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code article 1v a the principal and income of all property received and accepted by the trustees to be administered under this trust agreement shall be held in trust by them and the trustees may make payments or distributions from income or principal or both to or for the benefit of such one or more organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding provision of any future united_states internal revenue law as the trustees shall from time to time determine and the trustees may make payments or distributions from income or principal or both directly for the charitable purposes of the org as defined in paragraph i of article vi as the trustees shall from time to time determined b income or principal derived from contributions by corporations shall be distributed by the trustees for use solely within the united_states or its possessions department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org ein c no part of the net_earnings of the org shall inure or be payable to or for the benefit of any private individual and no substantial part of the activities of the org shall be carrying on of propaganda or otherwise attempting to influence legislation 20kx 20xx d no part of the activities of the org shall be the participation in or intervention in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office e the trustees shall distribute the income of the org for each tax_year at such time and in such manner as not to become subject_to the tax on undistributed_income imposed by sec_4942 of the internal_revenue_code or the corresponding provision of any future united_states internal revenue law further the trustees shall not engage in any act of self-dealing as defined in sec_4941 of the internal_revenue_code or the corresponding provision of any future united_states internal revenue law nor retain any excess_business_holdings as defined in sec_4943 of the internal_revenue_code or the corresponding provision of any future united_states internal revenue law not make any investments in such manner as to incur tax_liability under sec_4944 of the internal revenue or the corresponding provision of any future united_states internal revenue law nor make any taxable_expenditure as defined in sec_4945 of the internal_revenue_code or the corresponding provision of any future united_states internal revenue law article vi i in this trust agreement and in any amendments to it the term charitable purposes shall be limited to and shall include only charitable religious scientific literary or educational_purposes within the meaning of those terms as used in sec_501 of the internal_revenue_code or the corresponding provision of any future united_states internal revenue law but only such purposes as also constitute charitable purposes under the law of trusts of the state of state private_foundation_status internal_revenue_service granted private_foundation_status to org on november 20xx internal documents indicate that the form_1023 application_for recognition of exemption filed by fdn-1 was acceptedon merit website org has its own website the website stated the following form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_2 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx 20xx the org org org org org org org org org org the org the org appointment and information_document_request idr an appointment letter and idr was issued with publication the audit appointment was scheduled at address city state on december 20xx pincite am the trustees fdn-1 and fdn-2 failed to appear for the interview form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_3 schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number explanations of items org ein year period ended 20kx 20xx the response to idr the trustee fdn-1 stated the org is subject_to examination by those lawfully authorized to do so acceptance of that fact conversely is it not required in any way to comply with requests from unauthorized or unidentified requestors this notice will serve as your examination request is for a taxpayer and shows org’s employer identification number’ asa taxpayer_identification_number your request was accompanied by a copy of your rights as a taxpayer an irs publication the org was funded as a ‘tax exempt_organization a non-taxpayer please send a color copy of your pocket commission drivers license or government identification along with your response to the following questionnaire signed under penalty of perjury so that your authority to conduct an examination of org can be established and complied with please note that all questions referring to citizen are deemed to include org and or trustee note also that your sworn signature applies to questions added on the addendum of this questionnaire your failure to respond with the requested documents and answers within days of the signed receipt of this letter will be accepted as your admission that you ra-4 do not in fact have the proper authority to conduct an examination of the org a non-taxpayer should you be unable or unwilling to prove and validate your authority this request will automatically apply to any successor in your or any other agency all information about the org is confidential and subject_to the responsibility of the trustee paper terrorism’ will apply to unauthorized and non-validated repeated requests for disclosure of confidential information regarding the org the term another letter from fdn-1 was received on january 20xx it has been over days since your agent signed receipt for my letter to you dated 20xx certified mail you have not responded in any way during this time you have not remitted a copy of your pocket commission driver’s license government identification or any answers on the public servant questionnaire or its addendum by your lack of response you have tacitly admitted to operating under color of authority using the us mail to solicit confidential and unauthorized information a serious offense anyone else in your agency who contemplates a like inquiry or demand to me or any other representative of the org without providing this important information concurrently has been likewise noticed trustees of the org have been and will be happy to respond to properly identified agents who submit fully to the letter of the law any actions taken by improperly identified or otherwise invalidated agents or actors under color of law against any trustee or asset of the org will be accepted as an act of fraud subject_to prosecution in court in state or the united_states of america forms 990-pf the forms 990-pf filed by org provided the following form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_4 schedule number or exhibit form 886-a rev date name of taxpayer org year period ended 20xx 20xkx tax identification_number ein explanations of items contributions received for the year 20xx line part contributions received line part total revenue received dollar_figuredollar_figure dollar_figuredollar_figure the attachment of form_990-pf provided the contributors and the amounts of the contributions contributors amount anonymous donor co-1 co-2 co-3 co-4 co-5 co-6 co-7 co-8 co-9 co-10 co-11 insurance refunds fdn-1 co-12 co-13 co-14 total contributions shown on line part of f990-pf dollar_figuredollar_figure expenses for the year 20xx the form_990-pf filed by the foundation listed the expenses as shown below compensation of officers directors trustees etc expenses amount legal fees accounting fees other professional fees depreciation and depletion form 886-a catalog number 20810w page_5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx 20xx expenses amount occupancy travel conferences and meetings other expenses office supplies telephone telecom books subscrip reference insurance auto expense bank charges postage shipping contributions gifts grants paid total contributions shown on line part of f990-pf contributions received for the year 20xx line part contributions received line part total revenue received the attachment of form_990-pf provided the contributors and the amounts of the contributions contributors amount co-15 co-16' anonymous donor co-8 fdn-1 various small donors total contributions shown on line part of f990-pf dollar_figure expenses for the year 20xx the form_990-pf filed by the foundation listed the expenses as shown below compensation of officers directors trustees etc expenses amount ' co-16 is the owner of co-17 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service tax identification_number ein year period ended 20xx 20xx schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org expenses amount legal fees accounting fees depreciation and depletion occupancy travel conferences and meetings other expenses office supplies telephone telecom dues insurance bank charges postage shipping repairs maintenance contributions gifts grants paid total contributions shown on line part of f990-pf in addition to the forms under the years of examination prior years forms were also reviewed for comparative purposes the contributor information for the years 20xx through 20xx is summarized below form_980 schedule b for the years 20xx - 20xx year contributors amount 20xx co-18 co-8 20xx co-4 20xx co-8 co-19 summoned information a joint examination was performed on org and the trustees by exempt_organization and small_business self employed divisions sbse divisions of the internal_revenue_service irs a summons was issued to co-20 by the sb_se revenue_agent agent for the bank records of fdn-1 trustee of org form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a - rev date explanations of items year period ended tax identification_number name of taxpayer org per the summons request the co-20 provided checking account information including the bank statements copies of deposit slips and copies of the front and bank of deposited checks ein 20xx 20xx a copy of the summons information was provided to the examiner for the foundation audit the summoned information is summarized below deposits for the year 20xx deposits amount cash in checking deposit co-1 co-19 co-21 co-21 co-21 co-22 fdn-1 fdn-2 co-23 total deposits deposits for the year 20xx deposits from amount cash in checking deposit the check was issued by co-17 to co-21 an endorsement on the back of the check stated endorsed by co-21 pay to the order of org the check was deposited by org the check was issued by co-25 to co-21 an endorsement on the back of the check stated endorsed by co-21 pay to the order of org’ the check was deposited by org the check was issued by co-6 inc to co-21 an endorsement on the back of the check stated endorsed by co- pay to the order of org the check was deposited by org a note in the bottom left section of the check stated return of principal form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein amount year period ended 20xx 20xx deposits from co-15 inc co-17 co-1 co-24 co-214 co-21 co-21 co-21’ co-26 co-22 co-27 co-28 fdn-1 fdn-1 fdn-1 fdn-2 fdn-2 co-29 total deposits a summons was issued to co-20 by the foundation examiner request requesting copies of cancelled checks issued by org the copies of cancelled checks from the co-20 account for the years 20xx and 20xx are categorized and summarized below the checks are categorized by the references on notes memo section of the cancelled checks cancelled checks for the year 20xx checks issued to amount credit card the check was issued by co-34 to co-21 an endorsement on the back of the check stated endorsed by co-21 pay to the order of org’ the check was deposited by org the check was issued by co-15 inc to co-21 an endorsement on the back of the check stated endorsed by co- pay to the order of org the check was deposited by org form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20xx 886-a schedule number or exhibit form rev date explanations of items name of taxpayer org tax identification_number ein checks issued to amount co-30 co-31 insurance co-32 co-33 co-35 co-36 co-37 co-38 co-39 rent co-40 utilities co-41 co-42 co-43 entertainment co-44 donations co-45 co-46 co-47 medical co-48 co-49 other expenses co-50 co-51 co-52 co-53 co-54 bookkeeping consultant form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20xx schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein checks issued to amount co-55 co-56 co-57 co-58 co-59 co-60 co-61 co-62 co-63 co-64 co-65 co-66 bank service charges total expenses cancelled checks for the year 20xx checks issued to amount credit card co-30 co-31 insurance co-32 co-33 co-35 co-36 co-37 co-38 co-39 medical co-67 co-68 the check memo indicated that it was a dental expense ‘ reunion form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20xx schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein checks issued to amount rent co-40 co-69 utilities co-41 co-42 co-43 entertainment co-44 donations co-70 other expenses co-71 co-72 co-73 dmv co-74 attorney_general registry co-75 - co-75 co-76 co-77 co-78 -co-79 bank service charges other total expenses third party information the following information was shared during this joint examination the recipients of the checks were unable to determine form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form bb6a explanations of items name of taxpayer org tax identification_number ein agent interviewed ra-1 a representative of co-4 on march 20xx with respect the issues to his examination year period ended 20xx 20xx ra-1 replied that fdn-1 helped agent asked does he work for your company as an employee with trade shows and he picks up business from going to the trade shows ra-1 also indicated that fdn-1 worked for a couple of co-4s suppliers and that the main supplier of co-4 is co-80 fdn-1 is a representative of co-80 april 20xx agent issued a third party request to co-80 ra-2 the national sales manager of co-80 responded to the letter stating the following are answers to the questions in your letter to ra-3 dated april 20xx n o w r - o n co-80 had a working relationship with fdn-1 from 19xx to 20xx fdn-1 was a sales representative fdn-1 was an independent salesman fdn-1 received compensation equal to a percentage of the sales of co-80 materials in his sales territory forms were issued to fdn-1 for the years he was compensated n a fdn-1 received the following compensation from co-80 d o o o a s i 19xx dollar_figuredollar_figure estimated 19xx dollar_figuredollar_figure estimated 20xx dollar_figuredollar_figure 20xx dollar_figuredollar_figure 20xx dollar_figuredollar_figure 20xx dollar_figuredollar_figure 20xx dollar_figuredollar_figure 20xx dollar_figuredollar_figure 20xx dollar_figuredollar_figure fdn-1 signed a contract as an authorized agent for co-81 we do not know if he owned or operated co-81 ach's payments were sent to the bank account s provided by fdn-1 we do not know whether there was more than one bank account credited during this time period nor do we know the name on the account s a third party information request was sent to co-82 by agent a letter sent by co-82 dated may 20xx stated i have confirmed that the checks you sent me were from co-82 and were paid to co-81 co-81 is fdn-1’s company the checks were for commissions earned no payments were made to co-81 co for the years 20xx-20xx payments were made for dollar_figure and dollar_figure for the years 20xx and 20xx respectively third party letter for the year 20xx was issued to co-15 inc co-15 inc responded to the request and provided a statement and cancelled checks the statement provided by co-15 inc stated no receipts for materials were given the cancelled check was the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org receipt there were no contracts or invoices either the only correspondence was through phone calls or delivery of the materials year period ended 20xx 20xx tax identification_number ein the cancelled checks information were summarized and shown below check date issued to amount xx xx xx xx xx total co-15 inc paid law org org org org org dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredollar_figure sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific or educational_purposes whereby no part of the net_earnings inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not intervene on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the federal_income_tax regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section organizational or the operational_test it is not exempt if an organization fails to meet either the sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more purposes only if such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one or more sec_170 defines the charitable_contribution as a contribution or gift to of for_the_use_of a foundation that is organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_7602 permits the service for any statutorily authorized purpose to examine any books papers records or other data summon a taxpayer or any other person requiring the person to appear to produce books_and_records and to give testimony under oath and take such testimony under oath sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest the regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests tax identification_number ein yeariperiod ended 20xx 20xx government’s position org fails to qualify for exemption under sec_501 of the internal_revenue_code an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest the regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 the trustees of the foundation did not appear for the scheduled audit appointment and failed to respond to the idr requesting organization information to determine that the foundation was operating in a charitable manner in part correspondence from fdn-1 stated the org is subject_to examination by those lawfully authorized to do so this notice will serve as acceptance of that fact conversely it is not required in any way to comply with requests from unauthorized or unidentified requestors the appointment was scheduled using the standard appointment letter containing all appropriate revenue_agent information details the authority to examine books and witnesses to ascertain the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax had the scheduled appointment been kept the pocket commission would have displayed to the trustees in addition the audit was scheduled at an irs office enclosed with that letter was publication your rights as a taxpayer irc section org’s purpose is to make grants exclusively to other qualified c organizations classified as public of charities for religious charitable educational scientific and literary purposes org made dollar_figure grants to other qualified c organizations in the years 20xx and 20xx respectively anddollar_figure_ the forms 990-pf reported that dollar_figuredollar_figure and dollar_figure of contributions were received by the foundation for the years 20xx and 20xx respectively summoned information provided by co-20 revealed that the funds deposited in the account of the foundation were from many different sources including co-15 inc co-17 co-19 co-82 co-6 inc co-21 etc third party information from co-15 inc revealed that fdn-1 sold some roofing materials to co-15 inc and payments to org were for the roofing materials that were delivered by fdn-1 as such the payments should not be reported as a contribution on the foundation return third party information from co-82 confirmed that the payments sent from co-82 were paid to co-81 for commissions earned and that co-81 is fdn-1’s company as such the payments were for services rendered and should not be reported as contributions on the foundation return ra-1 a representative of co-4 explained during the interview that fdn-1 helped with trade shows and fdn-1 picks up business from going to the trade shows fdn-1 worked for a couple of co-4s suppliers and that the main supplier of co-4 is co-80 fdn-1 is a representative of co-80 form 886-a of the treasury-internal revenue service _publish no irs gov department catalog number 20810w page_15 schedule number or exhibit tax identification_number form 886-a rev date name of taxpayer org explanations of items ein year period ended 20xx 20xx ra-2 the national sales manager of co-80 confirmed that fdn-1 signed a contract as an authorized agent for co-81 and received compensation equal to a percentage of the sales of co-80 materials in his sales territory from the years 19xx to 20xx compensation should be reported on a personal tax_return and not as a contribution on the foundation return the third party information revealed that fdn-1 was operating a roofing roofing material business website information reveals the following fdn-1 was listed on the co-83 website’ as a factory reference for co-80 single-ply system fdn-1 was mentioned in the co-80 sales representative accomplishments list for the years 20xx through 20xx fdn-1 was listed as administrative assistant for co-4 at the shopping centers meeting held in city state on may through may 20xx e forms 990-pf filed by the foundation since inception were inspected for comparative information the schedule b information for the years 20xx through 20xx in addition to the 20xx and 20xx years revealed the following year contributors amount total revenue of revenue 20xx coo-18 co-8 20xx co-4 20xx coo-8 co-19 coo-8 coo-15 co-16 20xx 20xx anonymous donor co-8 fdn-1 footnote footnote org is a charitable private_foundation org is not in the roofing or roofing materials business the information gathered from third parties and the amounts shown on the forms reveal that payments for materials received and services performed are being reported as contributions from various website form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items org ein corporations the interviews and correspondence with the various officials confirm their payments for services and or materials rather than contributions 20xx 20xx since the taxpayer declined to meet with the revenue_agent or respond to the idr requesting operational information the intent of the taxpayer is unknown in reporting these items as contributions a review of sb_se summoned information revealed that the only account that fdn-1 had signature_authority for was the org account a review of the expenses for 20xx and 20xx reveal that most expenses were for the personal benefit of the trustees expense information is detailed in the facts section of this report charitable disbursements in the amounts of dollar_figure and dollar_figure were made while at the same time total expenditures were dollar_figure and dollar_figure respectively a review of internal systems revealed that no returns have been filed by either fdn-1 or fdn-2 personally or jointly for the period 20xx through 20xx org was created on may 20xx as stated in sec_1_501_c_3_-1 an organization will be regarded as operated it engages primarily in activities which accomplish one exclusively for one or more exempt purposes only if or more of such exempt purposes specified in sec_501 since a substantial amount of the foundation’s disbursements were for personal purposes and contributions to charity minimal the foundation is not engaging primarily in activities that accomplish exempt purposes under sec_501 the foundation is being operated for private rather than public interests since a substantial of its total expenditures were personal in nature as stated in sec_1_501_c_3_-1 an organization is not operated for exempt purposes it is being operated for private interests accordingly the foundation’s status as an organization described under sec_501 of the internai revenue code should be revoked effective may 20xx the foundation was not organized and operated exclusively for exempt purposes because it served the private interests of its trustees form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
